DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The amendment to the specification on 18 May 2022 has been entered. 

Election/Restrictions – Groups
Applicant's election with traverse of Group I, claims 1-7, 10, 12, 14, and 16-19 in the reply filed on 9 March 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II do not lack unity because the teachings of Pichon et al. (obtained from https://link.springer.com/content/pdf/10.1007%2F978-1-62703-260-5_16.pdf on 11 February 2022, originally published 2013, pages 247-274) is insufficient to result in lack of unity between Groups I and II. In support of this position, specific technical arguments regarding the Pichon reference have been provided. This is found persuasive. Nevertheless, the restriction requirement is not withdrawn because the instant claims appear to lack unity due to lacking an inventive step in view of Carnes et al. (US 2016/0151482 A1). The reason that the instant claims lack an inventive step in view of Carnes is the same as the reason that the instant claims are obvious over Carnes; see the obviousness rejection below. The examiner notes that additional information related to the Pichon reference has been provided later in the office action.
The requirement is still deemed proper but is not made final because the reason for the rejection differs from the reason presented in the prior restriction requirement mailed on 17 February 2022.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 March 2022.

Information Disclosure Statement
Applicant has submitted information disclosure statements (IDSs). One of the IDSs submitted on 8 December 2021 includes references without a listing of a reference date. These references have been crossed out.

Claim Interpretation
Claim 1 recites that the core comprises “i) additional molecules that activate APC, or ii) one or more antigens”. In view of the term “or”, for the purposes of examination under prior art, claim 1 is understood to require either (i) or (ii).


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “any combination of” a list of various lipids, starting on the second line of the claim, followed by “and mixtures thereof” on the third to last line of the claim. It is unclear how the phrase “and mixtures thereof” further limits claim 14 given that any combination of lipids is already recited as of the second line of the claim. Therefore, claim 14 includes language that appears to be duplicative of language found elsewhere in the claim. As such, it is unclear how the duplicative language further limits the claim, thereby rendering the claim to be indefinite.

Claim 12 – No Indefiniteness Rejection
Claim 12 recites a broad particle size range of about 100 nm to about 1000 nm, and a narrower particle size range of about 150 nm to about 250 nm. The examiner has not rejected this claim as being indefinite for being drawn to a broad and narrow range together in the same claim.
The examiner notes that the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." See MPEP 2173.05(h)(I), last paragraph in section. As best understood by the examiner, the broader range of about 100 nm to about 1000 nm is akin to “halogen” in the example in the MPEP, and the narrower range of about 150 nm to about 250 nm is akin to “chloro” in the example in the MPEP. As such, claim 12 is acceptable for essentially the same reason that the above example is acceptable.
The examiner further notes that MPEP 2173.05(c)(I) states that use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. However, this is not applicable to the instant case because the boundaries of the claim are discernible.


Claims 14 and 18 – Abbreviations
The abbreviations in claim 18 appear to have been known in the art prior to the effective filing date of the instant application and are therefore not subject to a rejection under 35 U.S.C. 112(b). In support of this position, the examiner cites Hermans et al. (US 2010/0028341 A1). Hermans et al. (hereafter referred to as Hermans) teaches various of the abbreviations recited by the instant claims as of the figure in the abstract of Hermans, reproduced below.

    PNG
    media_image1.png
    337
    453
    media_image1.png
    Greyscale

Hermans provides various additional teachings regarding these molecules as of paragraphs 0842-0848.
With regard to TGF-beta, this refers to transforming growth factor beta, and is taught by Kobie et al. (Cancer Research, Vol. 63, 2003, pages 1860-1864) in the rejection of claim 17 below.
With regard to IL-10, this refers to interleukin 10.
With regard to “LAG3”, this is taught by Hotson et al. (US 2015/0118247 A1), paragraph 0053. LAG3 appears to have been known as “CD223” in the alternative.
With regard to claim 14, the abbreviation “MPL” this is understood to monophosphoryl lipid.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 10, 12, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1).
Carnes et al. (hereafter referred to as Carnes) teaches a mesoporous alum nanoparticle, as of Carnes, title and abstract. Said particle may have the following structure, as of Carnes, figure 6, reproduced below.

    PNG
    media_image2.png
    366
    665
    media_image2.png
    Greyscale

As such, the composition of Carnes includes an alum core, a lipid bilayer surrounding said core, and mannosylated lipids attached to the lipid bilayer. Said mannosylated lipids are understood to target dendritic cells.
As to claim 1, part (ii), the claim requires an antigen in the core. In the above-reproduced example, the antigen is adsorbed to the surface, not in the core. As Carnes does not teach an antigen in the core in the above-reproduced figure, Carnes is not understood to be anticipatory. Nevertheless, elsewhere in the reference, Carnes teaches an antigen as part of the cargo in paragraph 0058. The cargo may be in the core, as is the case in paragraph 0048 of Carnes, which teaches “internal cargo.” As such, the skilled artisan would have been motivated to have modified the composition of Carnes to have included the antigen in the core rather than adsorbed to the surface for predictable delivery of the antigen in a manner that it can stimulate an immune response with a reasonable expectation of success.
As to claim 1, the claim requires one or more molecules to activate dendritic cells (i.e. a type of antigen presenting cells). As best understood by the examiner, the mannose ligands taught by Carnes in the above-reproduced picture target dendritic cells but do not activate dendritic cells. Nevertheless, Carnes also teaches toll like receptor agonists, as of Carnes, paragraph 0154 and claim 36 of Carnes. These appear to be used in addition to the mannosylated lipids in Carnes; as such, the skilled artisan would have been motivated to have combined the TLR ligands with the mannosylated lipids. See MPEP 2143, Exemplary Rationale A.
As to claim 2, Carnes teaches targeting and enhanced uptake by dendritic cells, as of Carnes, paragraphs 0021, 0155-0157, and 0174-0175. 
As to claim 3, Carnes teaches various ligands that enhance uptake by dendritic cells in paragraphs 0155-0156. These are understood to bind to dendritic cells.
As to claim 4, Carnes teaches a TLR-4 (toll-like receptor 4) agonist in paragraph 0154, wherein said agonist is monophosphoryl lipid A (MPLA).
As to claim 6, Carnes teaches a TLR-4 (toll-like receptor 4) agonist in paragraph 0154, wherein said agonist is monophosphoryl lipid A (MPLA).
As to claim 7, the claim requires a mesoporous silica nanoparticle. The example of Carnes, reproduced above, comprises a mesoporous alum nanoparticle. As alum differs from silica, the above-indicated example is not anticipatory. Nevertheless, elsewhere in the reference, Carnes teaches silica as an alternative to alum in paragraph 0040. As such, the skilled artisan would have been motivated to have substituted silica in place of alum for predictable delivery of an antigen with a reasonable expectation of success. The simple substitution of one ingredient (silica) in place of another (alum) to achieve predictable results (delivery of an antigen) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 10, Carnes teaches a mesoporous particle, as of Carnes, title.
As to claim 12, Carnes teaches a particle diameter of no more than about 200 nm in diameter (preferably about 2 nm to about 50 nm) in paragraph 0043. This overlaps with the size range of about 100 nm to about 1000 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I), first paragraph in section.
As to claim 14, Carnes teaches various lipids including DOPC and DOPG, as of paragraph 0057 of Carnes.
As to claim 16, Carnes teaches viral and bacterial antigens in paragraph 0088. Also see additional bacterial antigens in paragraph 0106 of Carnes.
As to claim 17, Carnes teaches a TLR-4 (toll-like receptor 4) agonist in paragraph 0154, wherein said agonist is monophosphoryl lipid A (MPLA). This reads on the required TLR ligand. Carnes also teaches targeting antibodies in general in paragraph 0113.
As to claim 19, Carnes teaches lipopolysaccharide, as of Carnes, paragraph 0106.
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/540,937, filed 3 August 2017. As such, the earliest effective filing date of the instant application is 3 August 2017. Carnes was published on 2 June 2016. As such, Carnes was published over a year earlier than the effective filing date of the instant application, and is therefore prior art under AIA  35 U.S.C. 102(a)(1). As Carnes was published over a year prior to the earliest effective filing date of the instant application, the exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1) in view of Blander et al. (US 2013/0108661 A1).
Carnes is drawn to mesoporous nanoparticles for vaccine or antigen delivery and/or administration. See the rejection above over Carnes by itself. Carnes teaches TLR agonists to target dendritic cells, as of Carnes, at least paragraph 0154 and claim 36 of Carnes.
Carnes does not teach nod-like receptor ligands.
Blander et al. (hereafter referred to as Blander) is drawn to an anti-cancer immune preparation, wherein said preparation comprises a NLR (nod-like receptor) or TLR (toll-like receptor) ligand, as of Blander, title and abstract. Blander teaches NLR ligands as substitutes for TLR ligands in activating dendritic cells, as of Blander, paragraph 0014.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the NLR ligand of Blander in place of the TLR ligand in Carnes, paragraph 0154 and claim 36. Blander teaches that NLR ligands appear to have the same function as TLR ligands in regard to activation of dendritic cells. Carnes teaches a TLR ligand in paragraph 0154 and claim 36, apparently to target dendritic cells. As such, the skilled artisan would have been motivated to have substituted the NLR ligand of Blander in place of the TLR ligand of Carnes for predictable targeting or activation of dendritic cells with a reasonable expectation of success. The simple substitution of one known element (NLR ligands, as of Blander) in place of another (TLR ligands, as of Carnes) to achieve predictable results (targeting or activation of a dendritic cell) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2016/0151482 A1) in view of Kobie et al. (Cancer Research, Vol. 63, 2003, pages 1860-1864).
Carnes is drawn to mesoporous nanoparticles for vaccine or antigen delivery and/or administration. See the rejection above over Carnes by itself. Carnes teaches targeting and enhanced uptake by dendritic cells, as of Carnes, paragraphs 0021, 0155-0157, and 0174-0175.
Carnes does not teach an antibody that blocks TGF-β.
Kobie et al. (hereafter referred to as Kobie) is drawn to dendritic cell vaccines, as of Kobie, page 1860, title and abstract. With respect to antitumor vaccines, Kobie teaches that TGF-β exposure inhibits the ability of dendritic cells to present antigen, stimulate tumor-sensitized T lymphocytes, and migrate to draining lymph nodes, as of Kobie, page 1860, abstract. Kobie also teaches that neutralization of TGF-β using a specific TGF-β-neutralizing monoclonal antibody enhanced the ability of dendritic cell vaccines to inhibit the growth of a certain type of tumor, as of Kobie, page 1860, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the anti-TGF-β antibody of Kobie with the particle of Carnes. Carnes is drawn to vaccine delivery and teaches targeting and stimulation of dendritic cells. Kobie teaches that TGF-β inhibits dendritic cells. Therefore, Kobie teaches that an antibody against TGF-β reverses the ability of TGF-β to inhibit dendritic cells and thereby enhances dendritic cells with regard to their response to antigens. As such, the skilled artisan would have been motivated to have added the anti-TGF-β antibody in Kobie to the composition of Carnes in order to have predictably enhanced the dendritic cell activity and response to the antigen of Carnes with a reasonable expectation of success.
As to claims 17-18, the anti-TGF-β antibody of Kobie is understood to read on the additional requirements of these claims.


Additional Cited Prior Art
Pichon Reference: As an additional relevant reference, the examiner cites Pichon et al. (obtained from https://link.springer.com/content/pdf/10.1007%2F978-1-62703-260-5_16.pdf on 11 February 2022, originally published 2013, pages 247-274), which was originally cited on the PTO-892 on 17 February 2022. Pichon et al. (hereafter referred to as Pichon) is drawn to “mannosylated lipoplexes”, which are nanoparticles for delivery of a melanoma mRNA antigen, as of Pichon, page 247, title and abstract. See Pichon, page 249, figure 2(b), reproduced below.
 
    PNG
    media_image3.png
    453
    1246
    media_image3.png
    Greyscale

As such, the polymer is a nanoparticle core, the liposome is a lipid layer, and the RNA is an antigen. Nevertheless, as best understood by the examiner, Pichon differs from the instantly claimed invention because Pichon does not teach one or more molecules that activate dendritic cells (antigen presenting cells). Pichon teaches mannosylated lipids; as best understood by the examiner, these are understood to target dendritic cells but not to activate dendritic cells. As such, the examiner has not rejected the instant claims as being anticipated by Pichon because Pichon does not teach one or more molecules that activate dendritic cells.
The examiner cites Espuelas et al. (Bioconjugate Chemistry, Vol. 19, 2008, pages 2385-2393). Espuelas teaches the following, as of page 2385, abstract, second to last sentence, reproduced below.

Moreover, we showed that mannose-mediated uptake of liposomes did not result in an activation of iDCs [immature dendritic cells].

As such, the teachings of Espuelas appear to support of the idea that mannose targets dendritic cells but does not activate dendritic cells.
Serda Reference: As an additional relevant reference over which no rejection has been written, the examiner cites Serda et al. (US 2013/0195963 A1). Serda et al. (hereafter referred to as Serda) is drawn to a mesoporous silica particle comprising surface ligands for toll like receptors (referred to as TLR ligands), as of Serda, title and abstract. However, Serda and the instantly claimed invention appear to differ for at least the following reasons.
The particles of Serda, while made from silicon oxide, appear to have a reservoir inside the particle in which there are second stage particles, as of Serda, title and abstract. Said second stage particles appear to be liposomes. As such, Serda appears to teach liposomes inside the hollow space of a larger silica particle. In contrast, the instantly claimed invention requires a lipid bilayer surrounding a silica particle, not inside it. The examiner has provided the following drawing, which was drawn by the examiner in order to best explain this. 

    PNG
    media_image4.png
    526
    1215
    media_image4.png
    Greyscale

As such, the structure of the claimed composition differs from that taught by Serda, and there would have been no motivation for the skilled artisan to have modified the composition of Serda to have achieved the claimed invention.
The examiner further notes US Patent 8,926,994. This is the US patent issued from application 13/708,888, which is the application from which Serda et al. (US 2013/0195963 A1) was published. As such, the ‘994 patent is drawn to essentially the same material as the ‘963 publication. The examiner has not rejected the instant claims on the grounds of non-statutory double patenting over the claims of the ‘994 patent for essentially the same reason that the examiner has not rejected the instant claims over Serda et al. (US 2013/0195963 A1).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612